DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups II and III and species A-E and G-T, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.
Applicant's election with traverse of group I in the reply filed on 01/12/2022 is acknowledged.  The traversal is on the ground(s) that there is not a search burden. Specifically applicant argues that “[e]ven though some additional consideration would be necessary, the scope of analysis of novelty of all the claims of Groups I-III would have to be as rigorous as when only the claims of Group I, for example, were being considered by themselves. Clearly, this duplication of effort would not be warranted where these claims of different categories are so interrelated” (remarks pg. 6). This is not found persuasive because each of the three groups require a different search. For example:
Group I (claims 1-10): would require a search for a crimping guide having first, second and third arms not required by group II (claim 11) or group III (claims 12-15). Additionally, groups II and III would require a search for moving the first and second parts of the body from the open position towards the closed position causes crimping of a prosthetic valve received within the frustoconical cavity not required by group I. These different searches would include searching different classifications, using different text terms in a search, and finally, the prior art applicable to one invention would not likely be applicable to another invention.
Group II (claim 11) would require a search for the specific structure of frustoconical cavity having a first open end with an inner diameter greater than an inner diameter at a second end not required by group III (claims 12-15). Additionally group III would require a search for the specific method steps of moving the prosthetic valve through a frustoconical cavity from a region of increased inner diameter to a region of decreased inner diameter to crimp the prosthetic valve and moving the first and second parts of the body from the open position towards the closed position causes crimping of a prosthetic valve received within the cavity not required by group II. These different searches would include searching different classifications, using different text terms in a search, and finally, the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alon et al. (US 2010/0049313 A1).
Regarding claim 1 Alon discloses (fig. 8-18) a crimping guide 114 to receive and aid in crimping of a prosthetic heart valve prior to implantation (see [0110]), the crimping guide 114 comprising: 
a base 148 (see fig. 13 and [0106]); 
a first arm (first one of 146; see fig. 13 and [0106]) extending from the base (see fig. 13 and [0106]), wherein the first arm (first one of 146) comprises a first extension (straight portion of 146 comprising 150; see fig. 13) defining a slot 150 configured to receive a first commissure post of the prosthetic valve (see [0107]); 
a second arm (second one of 146; see fig. 13 and [0106]) extending from the base 148 (see fig. 13 and [0106]), wherein the second arm (second one of 146) comprises a second extension (straight portion of 146 comprising 150; see fig. 13) defining a slot 150 configured to receive a second commissure post of the prosthetic valve (see [0107]); and 
a third arm (third one of 146; see fig. 13 and [0106]) extending from the base (see fig. 13 and [0106]), wherein the third arm (third one of 146) comprises a second extension (straight portion of 146 comprising 150; see fig. 13) defining a slot 150 configured to receive a third commissure post of the prosthetic valve (see [0107]).
The language “a slot configured to receive a commissure post of the prosthetic valve” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Alon meets the structural limitations of the claim, and the slot is capable of receiving a commissure post of the prosthetic valve. The slot 150 is dimensioned to receive a portion of the prosthetic valve (see [0107]), therefore it is capable of receiving a commissure post of the prosthetic valve.
Regarding claim 2 Alon further discloses (fig. 8-18) the first arm 146 is radially positioned 120° apart from the second arm 146, wherein the second arm 146 is radially positioned 120° apart from the third arm 146, and wherein the third arm 146 is radially positioned 120° apart from the first arm [Alon discloses that the arms are angularly-spaced and that there are 3 arms 146, therefore each arm is 120° apart from the next arm (360/3)].
Regarding claim 4 Alon further discloses (fig. 8-18) a system (see fig. 8) comprising: the crimping guide 114 of claim 1 (see claim 1 above); and a crimping funnel 124 configured to receive the at least a portion of the crimping guide 114 and the prosthetic valve received in the guide 114 (see fig. 17-18 and [0110]), the crimping funnel 124 comprising a body 124 defining a frustoconical cavity 180 having a first open end 176 with an inner diameter greater than an inner diameter at a second end 178 (see fig. 17 and [0110]).
Regarding claim 5 Alon further discloses (fig. 8-18) the funnel 124 is configured to slidably receive the crimping guide 114 and the prosthetic valve (see fig. 17-18 and [0110]), wherein as the crimping guide 114 and the prosthetic valve are moved in a direction through the frustoconical cavity from the first open end 176 towards the second end 178, the funnel crimps the prosthetic valve (see fig. 17-18 and [0110]).
Regarding claim 10 Alon discloses (fig. 8-18) a crimping funnel 124 for crimping a prosthetic valve (see [0110]), the crimping funnel comprising: a body 124 defining a frustoconical cavity 180 having a first open end 176 with an inner diameter greater than an inner diameter at a second end 178 (see fig. 17-18 and [0110]), wherein the body is configured to crimp the prosthetic valve as the valve is moved through the funnel 124 from the first open end 176 towards the second end 178 (see fig. 17-18 and [0110]).
Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale et al. (US 2012/0083874 A1).
Regarding claim 10, Dale discloses (fig. 5 and 11) a crimping funnel 200 for crimping a prosthetic valve (see [0064]), the crimping funnel 200 comprising: a body (210+212; see [0064]) defining a frustoconical cavity 224 having a first open end (end opposite 400; see fig. 5) with an inner diameter greater than an inner diameter at a second end (end adjacent 400; see fig. 5), wherein the body is configured to crimp the prosthetic valve as the valve is moved through the funnel from the first open end towards the second end (see fig. 5-6 and [0078]-[0080]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Alon in view of Miller (US 2011/0295216 A1).
Regarding claim 7, Alon discloses the claimed invention substantially as claimed, as set forth above for claim 4. Alon is silent regarding the body of the crimping funnel defines a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel defines a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel defines a third recess configured to receive the third arm of the crimping guide.
However Miller, in the same filed of endeavor, teaches (fig. 3-4) of a similar crimping system comprising a crimping guide having first, second and third arms 310 (see fig. 3 and [0078]); a crimping funnel 302 having a body 302 (see fig. 3 and [0078]), wherein the crimping funnel defines a first recess 402 configured to receive the first arm 310 of the crimping guide, wherein the body of the crimping funnel defines a second recess 402 configured to receive the second arm 310 of the crimping guide, and wherein the body of the crimping funnel defines a third recess 402 configured to receive the third arm 310 of the crimping guide (see fig. 4 and [0079]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Alon to have the body of the crimping funnel define a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel define a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel define a third recess configured to receive the third arm of the crimping guide as taught by Miller, for the purpose of holding the arms at the desired position during operation to prevent unwanted displacement of the arms (see Miller [0079]).
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Alon.
Regarding claim 1 Dale discloses (fig. 5 and 11) a crimping guide 900 to receive and aid in crimping of a prosthetic heart valve prior to implantation (see [0075] and [0084]), the crimping guide comprising: 
a base 901; 
a first arm (first one of 906; see fig. 11 and [0084]) extending from the base 901 (see fig. 11 and [0085]);
a second arm (second one of 906; see fig. 11 and [0084]) extending from the base 901 (see fig. 11 and [0085]); and 
a third arm (third one of 906; see fig. 11 and [0084]) extending from the base 901 (see fig. 11 and [0085]).
Dale is silent regarding the first arm comprises a first extension defining a slot configured to receive a first commissure post of the prosthetic valve; the second arm comprises a second extension defining a slot configured to receive a second commissure post of the prosthetic valve; the third arm comprises a second extension defining a slot configured to receive a third commissure post of the prosthetic valve.
However Alon, in the same filed of endeavor, teaches (fig. 8-18) a crimping guide 114 comprising:  a base 148 (see fig. 13 and [0106]); a first arm (first one of 146; see fig. 13 and [0106]) extending from the base (see fig. 13 and [0106]), wherein the first arm (first one of 146) comprises a first extension (straight portion of 146 comprising 150; see fig. 13) defining a slot 150 configured to receive a first commissure post of the prosthetic valve (see [0107]); a second arm (second one of 146; see fig. 13 and [0106]) extending from the base 148 (see fig. 13 and [0106]), wherein the second arm (second one of 146) comprises a second extension (straight portion of 146 comprising 150; see fig. 13) defining a slot 150 configured to receive a second commissure post of the prosthetic valve (see [0107]); and a third arm (third one of 146; see fig. 13 and [0106]) extending from the base (see fig. 13 and [0106]), wherein the third arm (third one of 146) comprises a second extension (straight portion of 146 comprising 150; see fig. 13) defining a slot 150 configured to receive a third commissure post of the prosthetic valve (see [0107]).
The language “a slot configured to receive a commissure post of the prosthetic valve” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Alon meets the structural limitations of the claim, and the slot is capable of receiving a commissure post of the prosthetic valve. The slot 150 is dimensioned to receive a portion of the prosthetic valve (see [0107]), therefore it is capable of receiving a commissure post of the prosthetic valve.
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale to have the first arm comprises a first extension defining a slot configured to receive a first commissure post of the prosthetic valve; the second arm comprises a second extension defining a slot configured to receive a second commissure post of the prosthetic valve; the third arm comprises a second extension defining a slot configured to receive a third commissure post of the prosthetic valve as taught by Alon, for the purpose of being able to more securely hold the valve by extending part of the valve through the slot (see Alon [0107]).
Regarding claim 4, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Dale further discloses (fig. 5, 6 and 11) a system (see fig. 5) comprising: the crimping guide of claim 1 (see claim 1 above); and a crimping funnel 200 configured to receive the at least a portion of the crimping guide 900 and the prosthetic valve received in the guide (see fig. 5-6, 11 and [0078]) , the crimping funnel 200 comprising a body (210+212; see [0064]) defining a frustoconical cavity 224 having a first open end (end opposite 400; see fig. 5) with an inner diameter greater than an inner diameter at a second end (end adjacent 400; see fig. 5).
Regarding claim 5, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale further discloses (fig. 5, 6, and 11) the funnel 200 is configured to slidably receive the crimping guide 900 and the prosthetic valve (see fig. 6, 11, [0078]-[0080], and [0084]), wherein as the crimping guide and the prosthetic valve are moved in a direction through the frustoconical cavity from the first open end towards the second end (see fig. 5-6), the funnel crimps the prosthetic valve (see [0078]-[0080]).
Regarding claim 6, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale further discloses (fig. 3, 5 and 11) the body of the crimping funnel comprises a hinge 206 attached to a first part 210 of the body and a second part 212 of the body such that the first and second parts of the body pivot about the hinge 206 along a length of the body (see fig. 3 and [0066]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Alon as applied to claim 1 above, and further in view of Glazier (US 2011/0301703 A1).
Regarding claim 3, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Dale as modified is silent regarding each of the first, second, and third arms comprise a shoulder configured to abut a lower inflow portion of the prosthetic valve when the valve is received in the guide.
However Glazier, in the same filed of endeavor, teaches (fig. 2-5) of a similar crimping guide 100 comprising first, second and third arms 108 (see [0029]), wherein each of the first, second, and third arms 108 comprise a shoulder 124 (see fig. 2A and [0031]) configured to abut a lower inflow portion of the prosthetic valve (end of valve closest to 124; see fig. 5) when the valve is received in the guide (see fig. 5).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale as modified to have the arms extended over at least a portion of the valve such that each of the first, second, and third arms comprise a shoulder configured to abut a lower inflow portion of the prosthetic valve when the valve is received in the guide as taught by Glazier, for the purpose of being able to more securely hold the valve by covering most of the valve with the guide (see Glazier [0043]-[0045]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Alon as applied to claim 4 above, and further in view of Miller.
Regarding claim 7, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale as modified is silent regarding the body of the crimping funnel defines a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel defines a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel defines a third recess configured to receive the third arm of the crimping guide.
However Miller, in the same filed of endeavor, teaches (fig. 3-4) of a similar crimping system comprising a crimping guide having first, second and third arms 310 (see fig. 3 and [0078]); a crimping funnel 302 having a body 302 (see fig. 3 and [0078]), wherein the crimping funnel defines a first recess 402 configured to receive the first arm 310 of the crimping guide, wherein the body of the crimping funnel defines a second recess 402 configured to receive the second arm 310 of the crimping guide, and wherein the body of the crimping funnel defines a third recess 402 configured to receive the third arm 310 of the crimping guide (see fig. 4 and [0079]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale as modified to have the body of the crimping funnel define a first recess configured to receive the first arm of the crimping guide, wherein the body of the crimping funnel define a second recess configured to receive the second arm of the crimping guide, and wherein the body of the crimping funnel define a third recess configured to receive the third arm of the crimping guide as taught by Miller, for the purpose of holding the arms at the desired position during operation to prevent unwanted displacement of the arms (see Miller [0079]).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dale in view of Alon as applied to claim 4 above, and further in view of Nitzan et al. (US 2009/0093876 A1).
Regarding claims 8-9, Dale as modified discloses the claimed invention substantially as claimed, as set forth above for claim 4. Dale as modified is silent regarding the base of the crimping guide has a width greater than the inner diameter of the first open end of the crimping funnel; the first open end of the crimping funnel is configured to abut the base of the crimping guide when the prosthetic valve is fully received within the frustoconical cavity of the body of the crimping funnel.
However Nitzan, in the same filed of endeavor, teaches (fig. 9-11B) of a crimping guide 1016 having a base 1017 (see fig. 11A) and a plurality of arms 1108 connected to the base (see fig. 11B) wherein the base 1017 of the crimping guide has a width greater than the inner diameter of a first open end of a crimping funnel 1012 (see fig. 9, 11A, and [0072]); the first open end of the crimping funnel is configured to abut the base 1017 of the crimping guide when a prosthetic valve is fully received within a frustoconical cavity of a body of the crimping funnel 1012 (see fig. 9, 11A, and [0072]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Dale as modified to have the base of the crimping guide has a width greater than the inner diameter of the first open end of the crimping funnel; the first open end of the crimping funnel is configured to abut the base of the crimping guide when the prosthetic valve is fully received within the frustoconical cavity of the body of the crimping funnel as taught by Nitzan, for the purpose having a handle that the user can hold to make crimping easier for the user (see Nitzan [0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771